DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.  The amendment filed by Applicant on February 5, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include the limitation of 
wherein the graft copolymer having the unit including polyvinyl butyral and the unit including a poly(meth)acrylic compound has an average glass transition temperature obtained using the formula (2) of -15°C to 35°C: Average glass transition temperature = {(Glass transition temperature of the unit including polyvinyl butyral) x (Content rate of the unit including polyvinyl butyral in the graft copolymer)} + {(Glass transition temperature of the unit including a poly(meth)acrylic compound) x (Content rate of the unit including a poly(meth)acrylic compound in the graft copolymer)}.
This limitation was taken from instant claim 2 and instant specification ([0033] of instant specification). In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to better address the newly added limitation. Thus, the following action is properly made final.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1, 3-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (JP 2013-121906, based on machine translation submitted in IDS on 08/06/2018), as evidenced by Glass Transition temperature flyer and Fox Equation flyer only, or alternatively in further view of Osaka et al (US 5,057,360).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

4. The rejection is adequately set forth on pages 3-11 of an Office action mailed on November 19, 2020 and is incorporated here by reference.

5. With respect to the amended claim 1,
Nagai et al discloses the amount of the poly(meth)acrylic compound unit being 10-90%wt based on the amount of the graft copolymer and the polyvinyl butyral being 10-90%wt (Derwent Abstract, [0024]).



6.  Given the isodecyl methacrylate (Tg = -41ºC or 232K) is used in amount of 95%wt and 2-hydroxyethyl methacrylate (Tg= 77ºC or 350K) is used in amount of 5%wt, then according to Fox equation (see Fox equation flyer):

    PNG
    media_image1.png
    64
    288
    media_image1.png
    Greyscale
,
The overall Tg of the (meth)acrylate unit will be:
1/Tg mix = 0.95/232 + 0.05/350 = 0.0041 + 0.00014 = 0.00424;  
Tg mix = 235.8K or -37ºC (as to instant claim 1).
Given the (meth)acrylic acid component having Tg of -37ºC (or 236K) as discussed above  is used in the graft copolymer in amount of 50%wt and the polyvinyl butyral (Tg =70ºC according to Grass Transition Temperature flyer, or 343K) is used in amount of 50%wt, then , according to equation of instant claim 1, 
Average glass transition temperature of the graft copolymer will be:
1/Tg = 0.50/236 + 0.50/343 = 0.0021 +0.0014 =0.0035
Tg of the graft copolymer is 285K, or 12ºC (as to instant claim 1).

7.  Given the isodecyl methacrylate (Tg = -41ºC or 232K) is used in amount of 50%wt and polyvinyl butyral (Tg =70ºC according to Grass Transition Temperature flyer, or 

    PNG
    media_image1.png
    64
    288
    media_image1.png
    Greyscale
,
The average glass transition temperature of the graft copolymer will be:
1/Tg = 0.50/232 + 0.50/343 = 0.0022 +0.0014 =0.0036
Tg of the graft copolymer is 277K, or 4ºC (as to instant claim 1).
Given the combination of the isodecyl methacrylate (Tg = -41ºC) and the polyvinyl butyral (Tg =70ºC) are used for making the graft copolymer, the difference in Tg values of said comonomers will be 111ºC.

8.  Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (JP 2013-121906, based on machine translation submitted in IDS on 08/06/2018), as evidenced by Glass Transition temperature flyer and Fox Equation flyer only, or alternatively in view of Osaka et al (US 5,057,360), in further view of Nanataki et al (US 5,171,721).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

.

Response to Arguments
10.  Applicant's arguments filed February 5, 2021 have been fully considered 

11. With respect Applicant’s arguments regarding the rejections of claims 1, 3-6, 8-9 under 35 U.S.C. 103 as being unpatentable over Nagai et al (JP 2013-121906, based on machine translation submitted in IDS on 08/06/2018), as evidenced by Glass Transition temperature flyer and Fox Equation flyer only, or alternatively in further view of Osaka et al (US 5,057,360) and claims 1, 3-9 under 35 U.S.C. 103 as being unpatentable over Nagai et al (JP 2013-121906, based on machine translation submitted in IDS on 08/06/2018), as evidenced by Glass Transition temperature flyer and Fox Equation flyer only, or alternatively in view of Osaka et al (US 5,057,360), in further view of Nanataki et al (US 5,171,721), it is noted that:
1) Nagai et al discloses the (meth)acrylic acid compound including (meth)acrylic ester ([0025]), specifically cited ([0027]):
 isodecyl methacrylate (Tg = -41ºC according to Glass Transition Temperature flyer), isobutyl acrylate (Tg of -34ºC according to Glass Transition Temperature flyer), isopropyl acrylate (Tg of -2ºC, according to Glass Transition Temperature flyer), 
decyl methacrylate  (Tg= -63ºC according to Glass Transition Temperature flyer), 
octyl methacrylate (Tg= -45ºC according to Glass Transition Temperature flyer), 

preferably used 2-ethylhexyl (meth)acrylate ([0027]-[0028]).
Thus, all cited alkyl (meth)acrylic monomers are having Tg within the range of -65ºC to 0ºC as required by instant claim 1 and as cited as “technical feature (I)” on page 1 and a Table on page 5 of Applicant’s arguments.

2)  Given the isodecyl methacrylate (Tg = -41ºC or 232K) is used in amount of 50%wt and polyvinyl butyral (Tg =70ºC according to Grass Transition Temperature flyer, or 343K) is used in amount of 50%wt, then according to Fox equation (see Fox equation flyer):

    PNG
    media_image1.png
    64
    288
    media_image1.png
    Greyscale
,
The average glass transition temperature of the graft copolymer will be:
1/Tg = 0.50/232 + 0.50/343 = 0.0022 +0.0014 =0.0036
Tg of the graft copolymer is 277K, or 4ºC (as to instant claim 1 and cited as “technical feature (III)” on page 5 of Applicant’s arguments).

3) Given the combination of the isodecyl methacrylate (Tg = -41ºC) and the polyvinyl butyral (Tg =70ºC) are used for making the graft copolymer, the difference in Tg values of said comonomers will be 111ºC (as to instant claim 1 and cited as “technical feature (II)” on page 4 of Applicant’s arguments).

Nagai et al, therefore, the binder of Nagai et al will intrinsically and necessarily have, or would be reasonably expected to have “sufficient mechanical strength and flexibility” and “improved decomposability and mechanical strength” as argued by Applicant on page 5 of the arguments.
It is noted that instant claims are silent with respect to any properties of the binder, specifically “sufficient mechanical strength and flexibility” and “improved decomposability and mechanical strength”, as argued by Applicant. It is not clear what values are assumed by the terms “sufficient” and “improved”.

5) Though Nagai et al does not exemplify the use of isodecyl methacrylate, lauryl methacrylate,  isobutyl acrylate, isopropyl acrylate, decyl methacrylate or octyl methacrylate as (meth)acrylic units, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
The 2-ethylhexyl methacrylate, isodecyl methacrylate, lauryl methacrylate, and isobutyl acrylate cited by Nagai et al ([0027]) are the same (meth)acrylates as claimed in instant claim 9.
6) Since the Tg of polyvinyl butyral is about 70ºC, therefore, the use of any (meth)acrylates cited in paragraph 1) above as having Tg in the range of -65ºC to zero degrees, will intrinsically and necessarily provide the difference in Tg values of the 

7) Osaka et al and Nanataki et al are secondary references which were applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764